           Case 2:97-cv-02114-JS Document 38 Filed 04/13/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MORRIS WILLIS,                                :
    Petitioner,                               :
                                              :
                       v.                     :      CIVIL ACTION NO. 97-CV-2114
                                              :
MARTIN DRAGOVICH, et al.,                     :
    Respondents.                              :

                                       MEMORANDUM

SÁNCHEZ, C.J.                                                                April 13, 2021

       Pro se Petitioner Morris Willis, a prisoner in state custody for murder, has filed his sixth

Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b). (See ECF No. 37.) Willis seeks

to reopen the judgment dismissing his Petition for Writ of Habeas Corpus filed pursuant to 28

U.S.C. § 2254. Because the Motion must be deemed to be an unauthorized second or successive

habeas petition over which this Court lacks jurisdiction, the Motion is dismissed.

I.     BACKGROUND

       The current Motion is Morris’s sixth filed pursuant to Federal Rule of Civil Procedure

60(b), challenging the denial by this Court of his petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 on August 10, 1998. As in his previous motions, Willis reasserts the claims he

raised in both his Post-Conviction Relief Act (PCRA) petition and his federal habeas petition.

He again urges this Court to reexamine those claims in light of a new opinion from the Third

Circuit Court of Appeals.
            Case 2:97-cv-02114-JS Document 38 Filed 04/13/21 Page 2 of 5




II.    STANDARDS

       A.      Federal Rule of Civil Procedure 60

       Federal Rule of Civil Procedure 60(b) provides as follows:

       On motion and just terms, the court may relieve a party or its legal representative
       from a final judgment, order, or proceeding for the following reasons:
       (1) mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence that, with reasonable diligence, could not have
       been discovered in time to move for a new trial under Rule 59(b);
       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party;
       (4) the judgment is void;
       (5) the judgment has been satisfied, released, or discharged; it is based on an
       earlier judgment that has been reversed or vacated; or applying it prospectively is
       no longer equitable; or
       (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Rule 60(c) in turn provides the timing within which a Rule 60(b) motion

must be made: either within a year of the entry of order or judgment from which the motion

seeks relief if the motion is made pursuant to Rule 60(b)(1), (2), or (3), or “within a reasonable

time” if the motion is made under any other provision. Fed. R. Civ. P. 60(c).

       B.      Second or Successive Habeas Petitions

       Because this is a federal habeas action, the Court must evaluate whether the Rule 60(b)

Motion is actually an unauthorized second or successive habeas petition. The Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), codified in relevant part at 28 U.S.C. §

2244(b), mandates that before a state prisoner may file a second or successive habeas petition in

which he challenges a judgment of sentence that he previously challenged in a federal habeas

action, he must first obtain an order from the appropriate court of appeals authorizing the district

court to consider the application. 28 U.S.C. § 2244(b)(3)(A); see, e.g., Magwood v. Patterson,

561 U.S. 320, 330-31 (2010); United States v. Winkelman, 746 F.3d 134, 135 (3d Cir. 2014); In

re Pendleton, 732 F.3d 280, 282 (3d Cir. 2013) (per curiam). Importantly, AEDPA’s allocation


                                                 2
            Case 2:97-cv-02114-JS Document 38 Filed 04/13/21 Page 3 of 5




of “gatekeeping” responsibilities to the courts of appeals has divested district courts of

jurisdiction over habeas applications that are second or successive. See, e.g., Burton v. Stewart,

549 U.S. 147 (2007). A habeas petitioner cannot avoid AEDPA’s second or successive

gatekeeping mechanism by raising habeas claims in a filing that he designates as a Rule 60(b)

motion. Brian R. Means, FEDERAL HABEAS MANUAL § 11:42, Westlaw (database updated

May 2019) (a habeas petitioner “is not permitted to circumvent AEDPA’s second or successive

petition requirements simply by labeling the petition or motion as something other than what it

is.”).

         In Gonzalez v. Crosby, 545 U.S. 524 (2005), the United States Supreme Court addressed

the circumstances in which the utilization of Rule 60(b) is “inconsistent with” AEDPA’s second

or successive petition requirements and, as a consequence, not available to a state prisoner

seeking habeas relief.1 It explained that a Rule 60(b) motion must be construed as a “second or

successive habeas corpus application” when it advances one or more “claims.” Id., 545 U.S. at

531-32 (quoting § 2244(b)(1) and (2)). “In most cases,” the Supreme Court observed,

“determining whether a Rule 60(b) motion advances one or more ‘claims’ will be relatively

simple.” Id. at 532. “A motion that seeks to add a new ground for relief . . . will of course

qualify.” Id. The Supreme Court further instructed that a petitioner is also advancing a habeas

claim in a Rule 60(b) motion if he “attacks the federal court’s previous resolution of a claim on

the merits, since alleging that the court erred in denying habeas relief on the merits is effectively

indistinguishable from alleging that the movant is, under the substantive provisions of the



1
  “Rule 60(b), like the rest of the Rules of Civil Procedure, applies in habeas corpus proceedings
under 28 U.S.C. § 2254 only ‘to the extent that [it is] not inconsistent with’ applicable federal
statutory provisions and rules.’” Gonzalez, 545 U.S. at 529 (footnote omitted, bracketed text
added by Supreme Court) (quoting what is now Rule 12 of the Rules Governing Section 2254
Cases).

                                                  3
           Case 2:97-cv-02114-JS Document 38 Filed 04/13/21 Page 4 of 5




statutes, entitled to habeas relief.” Id. (footnote omitted). Similarly, a motion that seeks to

present newly discovered evidence in support of a claim that was previously denied represents a

habeas claim. Id.

       In contrast, a motion is a “true” Rule 60(b) motion if it challenges a procedural ruling

made by the district court that precluded a merits determination of the habeas petition, or

“challenges a defect in the integrity of the federal habeas proceedings,” such as an assertion that

the opposing party committed fraud upon the court. Id. at 532 and n.4.

III.   DISCUSSION

       Because, pursuant to 28 U.S.C. § 2244(b)(2), a federal court does not possess jurisdiction

to review an unauthorized second or successive habeas petition cloaked as a Rule 60(b) Motion,

the threshold question before the Court is whether Willis’s Rule 60(b) motion is a true Rule

60(b) motion, or, in reality, a successive habeas petition. The answer to this question is clear.

As was true with his prior 60(b) motions, because the motion “seeks to collaterally attack the

petitioner’s underlying conviction, [it] should be treated as a successive habeas petition.”

Pridgen v. Shannon, 380 F.3d 721, 727 (3d Cir. 2004).

       Therefore, the Motion must be construed as an unauthorized second or successive habeas

petition to the extent that in it he is challenging his judgment of sentence. Because he has not

received authorization from the Court of Appeals to file another federal habeas petition in order

to attack that judgment of sentence, this Court lacks jurisdiction to consider those claims.




                                                  4
           Case 2:97-cv-02114-JS Document 38 Filed 04/13/21 Page 5 of 5




       An appropriate Order dismissing the Rule 60(b) Motion for lack of jurisdiction and

finding no probable cause to issue a certificate of appealability follows.



                                              BY THE COURT:


                                              /s/ Juan R. Sánchez
                                              JUAN R. SÁNCHEZ, C.J.




                                                 5
